DETAILED ACTION
Status of Claims
	This Action is in response to Application 17/623,494. The preliminary amendment filed 12/28/2021 has been acknowledged. Claims 1-14 have been cancelled. Claims 15-38 have been added. Claims 15-38 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As currently claimed, claims 15-26 recite delivery means, reception means, calculation means, means for determining, means for processing, means for generating recommendation, means for notifying, and analysis means. As discussed in paragraph 0050-0054 of the originally filed specification, the claimed means is disclosed as a device comprising  a processing unit, interface unit, and memory unit executing stored computer instructions. As such, the Examiner has interpreted the means as currently claimed to be the managing device including the hardware components executing instructions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites devices/program for managing promotions including delivering instructions including description of the promotion work to the managing device, receiving evidence of performance for the promotional work, and calculating an achievement for the promotion. The invention further determines a degree of achievement including a ratio of stores which meet a threshold, determine and process usage fees based on results of past promotion work, determining and providing recommendations to manufacturers.
The limitations as drafted is a process that is directed towards a certain method of organizing human activity, specifically commercial interaction. As currently claimed, the invention is directed towards managing commercial interactions between manufacturers, the intermediary company, and merchants, including managing the exchange of marketing data and facilitating payment. This is similar to In re Ferguson and Dealertrack v. Huber., which are determined to be judicial exceptions as the Ferguson is directed towards the structuring of a marketing company, and Dealertrack is directed towards managing business process and interactions between multiple parties. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using a processor to perform the steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting and receiving information, and performing analysis and calculations) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations on further determining steps (such as claim 17, 19), additional payment determining and processing steps (such as claim 22-23), the storage and presentation of analyzed information (such as claim 24-26). These are still directed towards the judicial exception as these further define the abstract elements such as further defining the information and relationship between the information. They are not significantly more as they do not further integrate the judicial exception into a practical application and the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. The dependent claims is not patent eligible.
Claims 27-38 are the claimed invention is directed to non-statutory subject matter. As currently claimed, claims 27-38 are directed towards a “program” executable by a processor. One of ordinary skill in the art would have recognized that a transitory wave can contain a program as claimed. As such, since the claims have failed to exclude transitory signals as being media, a rejection under 35 U.S.C. 101 has been provided. In other to remedy the reject, the Examiner suggests amending the claims to disclose that the program is embodied on a tangible non-transitory storage medium.

Non-Obvious Subject Matter
Claims 15-38 are directed towards managing promotion work between a manufacturer and retail company including the steps of delivering instructions including description of the promotion work, receiving evidence showing the results of the promotion work, and calculating a degree of achievement based on the evidence received, including receiving images and determining a reading completion percentage of the instructions based on the image. The invention further determines a degree of achievement including a ratio of stores which meet a threshold, determine and process usage fees based on results of past promotion work, determining and providing recommendations to manufacturers.
The Examiner notes the following references:
Rapperport et al. (WO 2019046833 A1), which talks about the optimization of promotions in a physical retail space through the implementation of electronic tags, including collecting performance information. Although Rapperport discusses this concept, Rapperport fails to discuss the concept of providing instructions to the retailers and the collection of evidence.
Zhang et al. (US 20160155150 A1), which talks about a mobile application for receiving information from physical signage including the delivery of instructions received from the signage.
Jinasena (WO 2013167956 A1), which talks about an advertisement tracking system including utilizing thresholds in association with performance information to manage ad distribution.
Brooks et al. (US 20100174671 A1), which talks about digital signage for dynamic targeting and distribution of advertisement content including collecting advertising performance.
Perkowski (US 20020194081 A1), which talks about managing distribution of branded content including in brick and mortar locations and tracking performance of such content.
Although the above references teaches/suggests the broad concept of providing marketing content through retailers, and tracking performance of marketing content, these references fails to teach or suggest the concept of the content to be included as part of an instruction or the concept of collecting evidence and determining effectiveness based on said evidence. Upon further search and consideration, while the reference teaches/suggests the concept of managing marketing materials to retailers, no references, alone or in combination, teaches or suggests the implementation of instruction distribution including evidence based determination of achievement/completion/performance. As such, the Examiner has determined the invention to be non-obvious over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622